DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading:
TITLE OF THE INVENTION.
CROSS-REFERENCE TO RELATED APPLICATIONS.
BACKGROUND OF THE INVENTION.
BRIEF SUMMARY OF THE INVENTION.
BRIEF DESCRIPTION OF THE DRAWINGS.
DETAILED DESCRIPTION OF THE INVENTION.

The disclosure is objected to because of the following informalities: please delete lines 30−32 on page 2, as the particular numbering of claims may change during prosecution.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 8−9 are rejected under 35 USC 102(a)(1) as being anticipated by US Patent No. 4,194,707 to Sharpe.
Regarding claim 1, Sharpe teaches a propulsion device for an aircraft, comprising:
a blade (rotor vane 49) which can be rotated about an axis of rotation (AR) of the propulsion device along a circular path (circular path is the imaginary circle which would contain each of the vane pivot axes AV in figs. 3−4);
a pitch mechanism having a coupling device (positioning link 55) and a bearing device (where the bearing device is that which forms the pivotal connection of vanes 49 onto support arms 46 as described in col. 3 lines 17−30),
wherein the blade is mounted for pivoting about a blade bearing axis (AV) parallel to the axis of rotation of the propulsion device (col. 3 lines 25−27); and
an offset device (vane positioning drive mechanism 50) to which the blade is coupled by the coupling device at a connection point (fig. 3), wherein the offset device defines an eccentric bearing axis which is mounted at an adjustable offset distance (dx) parallel to the axis of rotation of the propulsion device (col. 6 lines 17−35; also cf. figs. 3 and 4),
such that the rotation of the blade along the circular path about the axis of rotation of the propulsion device effects a pitch movement α of the blade when the offset distance is set to a nonzero value (fig. 4); and
wherein the coupling device is coupled to the blade at a coupling point (where vane 49 and positioning link 55 meet), wherein the coupling point is positioned in such a way that the plane that comprises the blade bearing axis and the coupling point and the tangential plane to the circular path through the blade bearing axis include a certain, non-vanishing angle wα when the offset distance is set to zero (see annotated fig. 3 of Sharpe below, where non-vanishing angle wα is formed between the dashed line and dotted line added to the figure).

    PNG
    media_image1.png
    697
    1176
    media_image1.png
    Greyscale

Regarding claim 4, Sharpe teaches that the coupling point of the coupling device at the blade is positioned outside of the blade profile (fig. 3).
Regarding claim 8, Sharpe teaches that the coupling device comprises a conrod 55 which connects the connection point of the offset device with the coupling point of the blade (fig. 3).
Regarding claim 9, Sharpe teaches further blades with a respectively associated pitch mechanism, wherein all blades and pitch mechanisms of the blade are of similar type, and wherein the blades of the propulsion device are evenly distributed about the axis of rotation of the propulsion device along the circular path (fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpe.
Regarding claim 2, it is noted that patent figures are not necessarily drawn to scale. Nonetheless, it would be obvious for a person of ordinary skill in the art to rely upon the figures of a patent drawing, such as those of Sharpe, when tasked with manufacturing the apparatus disclosed in the patent. Sharpe teaches that the certain, non-vanishing angle wα is set in such a way that the plane that comprises the blade bearing axis and the coupling point and the plane that comprises the axis of rotation of the propulsion device and the connection line from the coupling point to the axis of rotation include an angle of almost 90° when the offset distance is set to zero (see annotated figure below, where the angle is almost equal to 90°).

    PNG
    media_image2.png
    658
    567
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 11−18 are allowed.
Claims 3 and 5−7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowance or allowable subject matter: the nearest prior art is considered to be Sharpe; US Patent No. 5,265,827 to Gerhardt; US Patent No. 10,279,900 to Robertson et al. (“Robertson”); and US Patent No. 1,753,252 to Strandgren.
Sharpe teaches angle wα ≈ 0.4 radians, while the ratio described in claim 3 is approximately 0.2. Thus, wα is well outside the range of 90% to 110% of this ratio (see annotated figure below for measurements).

    PNG
    media_image3.png
    717
    1501
    media_image3.png
    Greyscale

Strandgren and Gerhardt teach a mounting point for the blade which is offset a distance from the center of mass of the blade. Strandgren and Gerhardt do not meet other limitations regarding the 
Robertson teaches a connection element 134a which is mounted off of the blade in similar fashion to that of the Applicant, however there does not appear to be any reason to modify Sharpe to incorporate such a feature, except through impermissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642           

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642